Citation Nr: 0731392	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  02-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the Board received from the veteran a May 2007 
report of an electroencephalogram, and a report of a May 2007 
follow-up MRI of his brain.  The electroencephalogram was 
abnormal, showing a burst of slow waves originating from the 
left temporal lobe.  The May 2007 MRI reflected no 
significant intracranial focal abnormality.  Although the 
veteran's representative waived initial consideration of this 
new evidence by the RO in an August 2007 Written Brief 
Presentation, the Board does not have the medical expertise 
to evaluate the significance of this new evidence.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991) (the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions).  As a result, the Board finds that a new VA 
examination and opinion is required in this case.  See 38 
U.S.C.A. 5103A(d) (West 2002).

The aforementioned brain studies were performed with the 
coordination of the Yale Community Outpatient Clinic (CBOC) 
and the Detroit, Michigan, VAMC, at the request of a staff 
psychiatrist.  The May 2007 electroencephalogram report also 
identifies the veteran's current primary care provider, 
indicates that the veteran has a recent history of what 
appear to be temporal seizures, and provides a provisional 
diagnosis of "delusional disorder paranoid."  Thus, it 
appears likely that the veteran is receiving ongoing 
treatment through VA for psychiatric and related neurological 
difficulties.  The Board finds that a remand of this case is 
warranted, so the RO can ensure that all available VA and 
non-VA treatment records are obtained.  See 38 C.F.R. 
§ 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered).

Additionally, in correspondence received in April 2005, the 
veteran requested a hearing before a Veterans Law Judge at 
his local RO.  In May 2005, September 2005, and October 2006, 
the Board remanded this case for, among other actions, the 
scheduling of such a hearing.  However, there is no 
indication in the record that the veteran has been scheduled 
for such a hearing, or that he has withdrawn his request for 
such a hearing.  See 38 C.F.R. § 20.704(b),(e).   A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  To accord the veteran due process, if 
the benefit sought on appeal is not granted in full, the RO 
should schedule the veteran for a hearing before a Veterans 
Law Judge at his local RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that, if he is aware of 
additional pertinent evidence that has 
yet to be secured by VA, he should either 
submit the evidence or provide VA with 
the appropriate names and contact 
information so that VA may assist him by 
requesting that evidence.  The veteran 
should also be advised that general 
assertions as to the existence of 
supporting evidence, without specific 
information which will allow the VA to 
obtain such evidence, will not further 
his claim.

2.  After obtaining any required medical 
releases, the RO must obtain and 
associate with the claims files all 
available records identified by the 
veteran, not already associated with the 
claims files, to specifically include all 
treatment reports from the Yale CBOC, 
Yale, Michigan, and the Detroit, 
Michigan, VA Medical Center.  A May 2007 
report of an electroencephalogram, 
associated with the claims file, 
indicates the veteran's current primary 
care provider, indicates that the veteran 
has a recent history of what appear to be 
temporal seizures, and provides a 
provisional diagnosis of "delusional 
disorder paranoid."  A May 2007 follow-
up MRI of the veteran's brain is also 
associated with the claims file.   If any 
of the sought medical treatment records 
are not available, documentation to this 
effect must be noted in the claims files.

3.  The veteran should be provided a VA 
examination by a psychiatrist to 
determine the nature, extent and etiology 
of any currently present psychiatric or 
organic mental disability.  Any indicated 
studies should be performed.   With 
respect to each currently diagnosed 
mental disorder (other than personality 
disorders), the examiner must indicate 
whether the disorder is chronic and must 
provide an opinion, based upon the 
examination results and a review of the 
claims files, as to whether it is at 
least as likely as not that the disorder 
originated in service or is otherwise 
etiologically related to service.  The 
rationale for all opinions expressed must 
also be provided.  The claims files must 
be made available to the examiner, and 
the examination report should reflect 
that the claims files were reviewed by 
the examiner, including the service 
medical records and other service 
department records, including 1) those 
contained in the yellow service 
department records envelope and 2) 
approximately 30 pages of additional 
service records received in June 2002 and 
located about 1/3 from the bottom of the 
first (oldest) claims file.  The examiner 
should also note whether the May 2007 
electroencephalogram report which 
indicates that the veteran has a recent 
history of what appear to be temporal 
seizures, and provides a provisional 
diagnosis of "delusional disorder 
paranoid" is of clinical significance 
relative to the disability at issue.

4.  The RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

 5.  If the benefit sought on appeal by 
the veteran is not granted, the RO must 
contact the veteran and advise him that 
he had previously requested to present 
testimony at a personal hearing at the 
local RO before a Veterans Law Judge of 
the Board of Veterans' Appeals via either 
a videoconference hearing or an in-person 
hearing before a traveling Veterans Law 
Judge sitting at the local RO.  The 
veteran should be requested to specify 
whether he desires a videoconference or 
Travel Board hearing. Thereafter, as 
warranted, the RO should schedule the 
desired hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the local RO.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



